DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Mar. 2021 has been entered.
 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a combustion engine” and “an engine”. The limitations are confusing if the engines are the same or not.
Claim 1 recites the limitation "the time". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the determined time". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “determining a temperature equal or related to a temperature of an engine”. The limitation is confusing as to the recited “temperature”s. Examiner suggests adding an adjective to each of the recited temperatures to distinguish them.
Claim 1 recites the limitation "the determined temperature". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 12-17 depend upon claim 1.
Claim 8 recites “a combustion engine” and “an engine”. The limitations are confusing if the engines are the same or not.
Claims 9-11 depend upon claim 8.
Claims 13 and 15 recite the limitation "the time since the engine started". There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art is Watanabe US 8,622,031 B2. Watanabe teaches a method of operating a combustion engine where the valve is opened for a first period of time (1230) and closed the remainder of the time (1240). Watanabe does not teach determining a temperature of an engine at engine start compared to a threshold temperature determining the engine speed, comparing the engine speed to a threshold speed, determining if the time since the engine start is less than a threshold time, and providing an enriched fuel based on the determined conditions. The modification would not have been obvious because the prior art teaches providing an enriched fuel when the engine speed is below a threshold. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-7 and 12-17 depend upon claim 1.
Regarding claim 8, the closest prior art is Watanabe US 8,622,031 B2. Watanabe teaches a method of operating a combustion engine where the valve is opened for a first period of time (1230) and closed the remainder of the time (1240). Watanabe does not teach where the valve is repeatedly opened. The modification would not have been obvious because the prior art teaches exiting the cycle when the 
Claims 9-11 depend upon claim 8.


Response to Arguments
The following is a response to Applicant’s arguments filed 23 Feb. 2021:

Applicant argues that claim 1 defines patentable subject matter.
Examiner agrees and the rejection is withdrawn. The claim would be allowable if rewritten or amended to overcome the rejections under 112b.

Claims 18-20 are withdrawn without traverse. Should the considered claims be allowable, claim 18 will be rejoined only if it contains each and every limitation of an allowable claim. Otherwise the claims will be cancelled. Examiner suggests that applicant either cancel the claims in the next response or amend the claims to contain each and every limitation of an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776